Title: From Benjamin Franklin to Robert Morris, 12 August 1782
From: Franklin, Benjamin
To: Morris, Robert


Sir
Passy August 12th 1782.
I have received, many of them at the same time, your sundry letters of March 23. April 8 & 17 May 17 18, two 23 two and 29. It would be a Satisfaction to me if you would likewise mention from time to time the Dates of those you receive from me.
Most of your Letters pressing my obtaining more money for the Present year. The late Losses suffer’d in the W. Indies, and the unforseen necessary Expenses the Reparation there and here must occasion render it more difficult, and I am told impossible. Tho’ the good Disposition of the Court towards us continues perfect. All I can say on the Head of money more than I have said in preceding Letters, is, that I confide you will be careful not to Bankrupt your Banker by your Drafts, and I will do my Utmost that those you draw shall be duly honored.
The Plan you intimate for discharging the Bills in favor of Beaumarchais, tho’ well imagined was impracticable. I had accepted them, and he had discounted them, or paid them away, or divided them among his Creditors. They were therefore in different Hands with whom I could not manage the Transactions proposed. Besides, I had paid them punctually when they became due, which was before the Receipt of your Letter on that Subject. That he was furnish’d with his Funds by the Government here is a Supposition of which no foundation appears. He says it was by a Company he had formed: and when he sollicited me to give up a Cargo in Part of Payment he urg’d with Tears in his Eyes the Distress himself and associates were reduc’d to by our Delay of Remittances. I am glad to see that it is intended to appoint a Commissioner to settle all our public Accounts in Europe. I hope he will have better Success with M. Beaumarchais than I have had. He has often promised solemnly to render me an Account in two or three Days. Years have since elaps’d and he has not yet done it. Indeed I doubt whether his Books have been so well kept as to make it possible.
You direct me in yours of May 17th. “to pay over into the Hands of Mr Grand on your account such monies belonging to the United States as may be in Europe distinct from those to be advanced for the current Year.” I would do it with Pleasure if there were any such. There may be indeed some in Holland rais’d by the new Loan, but that is not in my Disposition, tho’ I have no Doubt that Mr Adams will on occasion apply it, in support of your Credit. All the Aids given by the Crown, all the Sums borrow’d of it, and all the Dutch Loans of ten Millions: tho’ the Orders to receive have been given to me, the Payments from the Tresor Royal have all been made on my orders in Favor of Mr. Grand, and the Money again paid away by him on my Drafts for Public Services and Expences, as you will see by his Accounts, so that I never saw or touched a Livre of it, except what I received from him in Discharge of my Salary and some Disbursments. He has even received the whole Six Millions of the Current Year, so that I have nothing in any Shape to pay over to him. On occasion of my lately desiring to know the State of our Funds that I might judge whether I could undertake to Pay what you were directed to Pay Mr William Lee by Note of Congress “as soon as the State of Public Finances would admit” Mr Grand wrote me a Note with a Short Sketch of their then supposed situation which I enclose. You will Probably have from him as soon as possible a more perfect Account but this will serve to show that I could not prudently comply with your wish in making that Payment to Mr Lee, and I have accordingly declin’d it; the Less unwillingly as he is intitled by the Vote to Interest.
I send herewith the Accounts of the supplies we have received in Goods which I promised in my last. The sum of their Value is included in the Settlement made with this Court mentioned in a former Letter. Herewith I also send a Copy of the Contract, which has been long in hand, and but lately compleated. The Term of the first yearly payment we are to make, was readily changed at my request from the first to the third year after the Peace; the other marks of the Kings bounty towards us will be seen in the Instrument. The Interest already due, and forgiven, amount to more than a Million & half; what might become due before the Peace is uncertain. The Charges of Exchange, Commissions, Brokerage &ca. &ca. of the Dutch Loan, amount to more than 500,000 Livres, which is also given, so that we have the whole sum net; and are to Pay for it but 4 per cent. This Liquidation of our Accounts with the Court was compleated before the Vote of Congress directing it came to Hand. Mr Grand examined all the Particulars, and I have no doubt of its being approved.
Mr Grand to whom I have communicated your letter of April 17th. will soon write to you fully. We shall observe the general Rule you give respecting 5th, 6th 7th & 8th Bills. The attention, care and pains necessary to prevent by exact Accounts of those accepted, and Examination of those offered, Impositions which are often attempted, by presenting at a distant time the 2nd. 3rd. &ca is much greater than I could have imagined. Much has been saved by that attention, of which of late we keep an Account; But the Hazard of Loss by such attempts might be diminished together with the Trouble of examination, by making fewer small Bills.
Your Conduct, Activity and address as Financier and Provider for the Exigencies of the State is much admired and praised here, its good Consequences being so evident, particularly with regard to the rising Credit of our Country, and the Value of Bills. No one but yourself can enjoy your growing Reputation more than I do.
Mr Grand has undertaken to Pay any Ballance that may be found due to Messrs. le Couteulx, out of the Money in his hands. Applying for so small a Sum as 5000 Livres would be giving Trouble for a Trifle as all application for money must be considered in Council.
Mr Grand having already received the whole six Millions either in money or accepted Bills payable at different Periods, I expect he will deliver up to me the Bills for that Sum which you have drawn upon me; the rather as they express Value received by you. I never heard any mention here of intended Monthly Payments, or that the money could not be obtained but by your drafts. I enclose a Letter by which the Payment was ordered of the last three Millions.
I observe what you mention of the Order that Ministers Salaries are to be hereafter paid in America. I hereby impower and desire you to receive and remit mine. I do not doubt your doing it regularly and timely; for a Minister without Money I perceive makes a ridiculous Figure here, tho’ secure from arrests. I have taken a quarters advance of Salary from the 4th of last Month, supposing it not intended to muzzle immediately the mouth of the ox that treadeth out the Corn.
With great Esteem, I am, Sir, Yours &ca. &ca.
B. (signed) Franklin
Your Boys are well Mr Ridley & Mr Barclay still in Holland.Honble R Morris Esqr.
  
Notation: Copy of letters of 8 April and 12 August 1782 from Doct Franklin to the Superintend of finance, which were recd and read in Congress 27 Decr. 1782 Jany 2d. 1783 Pursuant to the order of Congress of this day I deliverd this copy into the hands of M Howell, but to my surprise after Congress adjourned found it left on the table Cha Thomson
